 

Execution Version

 

AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND

GUARANTY

 

This AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND

 

GUARANTY, dated as of September 28, 2017 (this “Amendment”), is made by and
among VARIATION BIOTECHNOLOGIES (US), INC., a Delaware corporation (the
“Borrower”), the Guarantors identified under the caption “GUARANTORS” on the
signature pages hereto, and Perceptive Credit Holdings, LP, a Delaware limited
partnership (the “Lender”). Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Credit Agreement (defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors and the Lender have entered into that
certain Amended and Restated Credit Agreement and Guaranty, dated as of December
6, 2016 (the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lender agree to certain amendments
and modifications to the Credit Agreement as further described herein; and

 

WHEREAS, the Lender is willing to agree to such amendments and modifications
subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Amendment, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

 

“Amendment” is defined in the preamble.

 

“Amendment Effective Date” is defined in Article III.

 

“Borrower” is defined in the preamble.

 

“Credit Agreement” is defined in first recital.

 

“Lender” is defined in the preamble.

 

1

 

 

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

 

The provisions of the Credit Agreement referred to below are hereby amended in
accordance with this Article II. Except as expressly so amended, the parties
hereto expressly acknowledge and agree that all other terms and provisions of
the Credit Agreement and each other Loan Document shall continue in full force
and effect in accordance with its terms.

 

SECTION 2.1. Amendment to Section 7.18. Effective on (and subject to the
occurrence of) the Amendment Effective Date, Section 7.18(a) of the Credit
Agreement is hereby amended by replacing the reference to “September 30, 2017”
with “November 30, 2017.”

 

ARTICLE III

CONDITIONS PRECEDENT

 

This Amendment shall become effective upon, and shall be subject to, the prior
or simultaneous satisfaction of each of the following conditions in a manner
reasonably satisfactory to the Lender (the date when all such conditions are so
satisfied being the “Amendment Effective Date”):

 

SECTION 3.1. Counterparts. The Lender shall have received counterparts of this
Amendment executed on behalf of the Borrower, the Guarantors, and the Lender.

 

SECTION 3.2. Costs and Expenses, etc. The Lender shall have received all fees,
costs and expenses due and payable pursuant to Section 11.3 of the Credit
Agreement (including without limitation the reasonable fees and expenses of
Morrison & Foerster LLP, counsel to the Lender), if then invoiced, together with
any other fees separately agreed to by the Borrower and the Lender.

 

SECTION 3.3. Amendment Effective Date Certificate. The Lender shall have
received a certificate, dated as of the Amendment Effective Date and in form and
substance satisfactory to the Lender, duly executed and delivered by an
Authorized Officer of the Borrower, in which certificate the Borrower shall
certify, represent and warrant that, at the time such certificate is delivered,
(i) all statements, representations and warranties set forth in Article IV below
are true and correct immediately before and immediately after giving effect to
the Amendment Effective Date, and (ii) all of the conditions set forth in this
Article III have been satisfied.

 

SECTION 3.4. Satisfactory Legal Form, etc. All legal matters incident to the
effectiveness of this Amendment shall be reasonably satisfactory to the Lender
and its counsel.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

To induce the Lender to enter into this Amendment, each Loan Party represents
and warrants to the Lender as set forth below.

 

SECTION 4.1. Validity, etc. This Amendment and the Credit Agreement (after
giving effect to this Amendment) each constitutes the legal, valid and binding
obligation of each Loan Party, enforceable in accordance with its respective
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

2

 

 

SECTION 4.2. Representations and Warranties, etc. Immediately prior to, and
immediately after giving effect to, this Amendment the following statements
shall be true and correct:

 

(a)       the representations and warranties set forth in each Loan Document (as
defined in the Credit Agreement) shall, in each case, be true and correct in all
respects with the same effect as if then made (unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); and

 

(b)      no Default (as defined in the Credit Agreement) shall have then
occurred and be continuing.

 

ARTICLE V

CONFIRMATION

 

SECTION 5.1. Guarantees, Security Interest, Continued Effectiveness. Each Loan
Party hereby consents to the modifications made to the Loan Documents pursuant
to this Amendment and hereby agrees that, after giving effect to this Amendment,
each Loan Document to which it is a party is and shall continue to be in full
force and effect and the same are hereby ratified in all respects, except that
upon the occurrence of the Amendment Effective Date, all references in such Loan
Documents to the “Credit Agreement”, “Loan Documents”, “thereunder”, “thereof”,
or words of similar import shall mean the Credit Agreement and the other Loan
Documents, as amended or otherwise modified by this Amendment.

 

SECTION 5.2. Validity, etc. Each Loan Party hereby represents and warrants, as
of the Amendment Effective Date, that immediately after giving effect to this
Amendment, each Loan Document, in each case as modified by this Amendment (where
applicable and whether directly or indirectly), to which it is a party continues
to be a legal, valid and binding obligation of such Loan Party, enforceable
against such Person in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

ARTICLE VI

MISCELLANEOUS

 

SECTION 6.1. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

 

SECTION 6.2. Loan Document Pursuant to Credit Agreement. This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby.

 

3

 

 

SECTION 6.3. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

SECTION 6.4. Counterparts. This Amendment may be executed by the parties hereto
in several counterparts, each of which when executed and delivered shall be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

SECTION 6.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, the Loan Parties each jointly and severally agree that all of
the representations, warranties, terms, covenants, conditions and other
provisions of the Credit Agreement and the other Loan Documents shall remain
unchanged and shall continue to be, and shall remain, in full force and effect
in accordance with their respective terms. The amendments and other waivers and
modifications set forth in this Amendment shall be limited precisely as provided
for herein to the provisions expressly amended herein or otherwise modified or
waived hereby and shall not be deemed to be an amendment to, waiver of, consent
to or modification of any other term or provision of the Credit Agreement or any
other Loan Document or of any transaction or further or future action on the
part of any Credit Party which would require the consent of the Lenders under
the Credit Agreement or any of the Loan Documents.

 

SECTION 6.7. No Waiver. This Amendment is not, and shall not be deemed to be, a
waiver of or a consent to any Event of Default, event with which the giving of
notice or lapse of time or both may result in an Event of Default, or other
non-compliance now existing or hereafter arising under the Credit Agreement and
the other Loan Documents.

 

[Signature pages to follow]

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

  BORROWER       VARIATION BIOTECHNOLOGIES (US), INC.    
                                   By: /s/ Jeff Baxter    Name: Jeff Baxter  
Title: Chief Executive Officer         GUARANTORS       SCIVAC LTD         By:
/s/ Jeff Baxter    Name: Jeff Baxter   By: Chief Executive Officer        
VARIATION BIOTECHNOLOGIES INC.         By: /s/ Jeff Baxter    Name: Jeff Baxter
  Title: Chief Executive Officer         VBI VACCINES INC.         By: /s/ Jeff
Baxter    Name: Jeff Baxter   Title: Chief Executive Officer         VBI
VACCINES (DELAWARE) INC.         By: /s/ Jeff Baxter    Name: Jeff Baxter  
Title: Chief Executive Officer         LENDER       PERCEPTIVE CREDIT HOLDINGS,
LP   By Perceptive Credit Opportunities GP, LLC, its general partner         By:
/s/ Sandeep Dixit    Name: Sandeep Dixit   Title: Chief Credit Officer        
By: /s/ Sam Chawla    Name: Sam Chawla   Title: Portfolio Manager

 

[Signature Page to Amendment]

 

 

 

 